ON MOTION FOR REHEARING.
BROADDUS, J.
On motion for rehearing our attention has been called specifically to the fact that the record fails to show, in the first place, that the bill of exceptions was filed within the time allowed by the trial court. The record shows that on the thirty-first day of March, 1900, the plaintiff took his appeal and was given ninety days to.file his bill of exceptions. The record then further shows that the bill of exceptions was not signed by the judge until the fourteenth day of July, 1900, after the expiration of ninety days given by the court for filing the same. The record fails to show that the bill of exceptions was ever filed.
Under the ruling of this court in Finlay v. Gill, 80 Mo. App. 458, and of the Supreme Court in Lafollette v. Thompson, 83 Mo. 199, we are concluded from considering the questions raised at the trial, for the reason that the record fails to contain any bill of exceptions. The purported bill of exceptions is not such as the law requires. and is therefore in fact not one.
Motion for rehearing sustained; and as there appears to be no error in the record proper the cause is affirmed.